An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

% JOHN D. MYERS, No. 67972
H Appellant,

l ‘FELED
————' JUNISZUIS

TRAGIE K, LINDEMAN
CLERK OF SUPREME COURT

ORDERIHEMﬂﬁuNGAJTEAL W4%%ﬁ%ﬁ%w—

Cause appearing, appellant’s motion for vnluntary dismissal of

 

‘ this appeal is granted. This appeal is dismissed. NRAP 4203).
‘ ItmsoORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BEEQLQELI E wm—V', ,

1: cc: Chief Judge, The Eighth Judicial District Court
Hon. J‘ Charles Thompson, Senior Judge
Louis C. Schneider, LLC
Danita L. Myers
Eighth District Court Clerk

. SUPREME CGURT
l
OF
NEVADA

cL’ERws ORDER

«um-w «we» 4 #ﬂgwﬂﬂiw